
	

114 HR 968 IH: P.J.'s Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 968
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Jeffries (for himself, Mr. Capuano, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To make the acquisition, installation, and maintenance of security cameras, safety lighting, and
			 building locking mechanisms in public housing an eligible activity under
			 community development block grant program.
	
	
 1.Short titleThis Act may be cited as the P.J.'s Act. 2.Eligible activitiesParagraph (4) of section 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(4)) is amended by inserting after energy efficiency the following: and rehabilitation to improve public safety, including the acquisition, installation, and maintenance of security cameras, safety lighting, and building locking mechanisms in public housing.
		
